UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                         6/30/2021
 Hopeton Prendergast,

                                 Plaintiff,
                                                             1:20-cv-09418 (AT) (SDA)
                -against-
                                                             ORDER FOR
 Cynthia Brann et al.,                                       TELEPHONE CONFERENCE

                                 Defendants.


STEWART D. AARON, United States Magistrate Judge:

       IT IS HEREBY ORDERED that the Warden or other official in charge of the Vernon C. Bain

Center (“VCBC”) produce plaintiff Hopeton Prendergast, NYSID No. 06403378L, B&C No.

4411905343, on Wednesday, July 21, 2021 at 10:00 a.m., to a suitable location within the VCBC

that is equipped with a telephone, for the purpose of participating in a conference with the Court

and Defendants’ counsel. If the scheduled time and date presents a hardship, the Warden or the

Warden’s designee should promptly inform Chambers by calling Courtroom Deputy Katherine

Lopez at (212) 805-0274.

       Defendants’ counsel must: (1) send this Order to the Warden immediately; (2) contact

VCBC to arrange the call and determine the telephone number at which Plaintiff will be reachable

at the above time and date; and (3) at the scheduled time, call (888) 278-0296 (or (214) 765-

0479) and enter access code 6489745 with Plaintiff on the line.
        The Clerk of Court is respectfully requested to mail a copy of this Order to the pro se

Plaintiff.

SO ORDERED.

DATED:         New York, New York
               June 30, 2021

                                                   ______________________________
                                                   STEWART D. AARON
                                                   United States Magistrate Judge




                                               2
